Citation Nr: 1648290	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the Army from July 1967 to July 1969.  His service decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Montgomery, Alabama.  In the August 2009 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  In the September 2010 rating decision, the RO denied service connection for tinnitus.  

In April 2015, the Veteran testified before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's hearing acuity was no worse than Level I in the right ear and Level III in the left ear; most recently, the Veteran's hearing acuity was no worse than Level I in the right ear and Level II in the left ear.

2. The evidence is in equipoise as to whether the Veteran's tinnitus disability had its onset during service


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


2. Resolving all reasonable doubt in the Veteran's favor, service connection for a tinnitus disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable nature of the Board's decision regarding the Veteran's tinnitus claim, the following VCAA analysis will focus primarily on the VA's duties as they pertain to the Veteran's hearing loss claim.

The Veteran's claim for a compensable rating for his bilateral hearing loss disability arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. § § 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

In regards to the duty to assist the Veteran in the development of the claim, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's post-service treatment records and lay statements of argument.  During the appeal period, VA provided the Veteran with physical examinations in June 2009, June 2010, and December 2014.  As discussed in more detail below, the assessments include a review of the Veteran's pertinent post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  The examination findings are supplemented by clinic findings as well as lay testimony.  The December 2014 examination report also addresses the functional effects of the Veteran's hearing loss on his daily activities including that the Veteran finds it difficult to hear conversational speech.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In October 2015, the matter was remanded to obtain additional treatment records, if any.  Upon remand, the Veteran clarified that he did not have any additional private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for the low back disability for the appeal periods in question is ready to be considered on the merits.  

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently rated non-compensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  If the veteran is found to have exceptional hearing, the Roman numeral designation for hearing impairment will be determined under either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

On VA Examination in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
35
LEFT
35
45
55
65
70

The average for the right ear was 23, while the average for the left ear was 59.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 84 in the left ear.

Upon VA examination in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
35
40
LEFT
20
30
50
60
60

For rating purposes, the average for the right ear was 23, while the average for the left ear was 50.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Most recently, upon VA examination in December 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
40
40
LEFT
25
35
50
55
70

The average for the right ear was 28, while the average for the left ear was 53.  Speech audiometry revealed speech recognition ability of 100 percent for the right ear and 88 percent for the left ear.  

After a thorough review of the evidence of record, the Board finds that a compensable rating is not warranted.  The most recent audiogram of record shows no worse than Level I in the right ear and Level II in the left ear pursuant to Table VI.  Combining these levels according to Table VII results in a non-compensable rating.  

In addition, the Veteran does not have any other symptoms in relation to his hearing loss; thus, a compensable rating under another Diagnostic Code is not warranted.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 (b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected hearing loss disability is inadequate.  As shown above, the symptoms of the Veteran's hearing loss disability are explicitly and adequately contemplated under the applicable diagnostic codes and the medical evidence fails to show anything unique or unusual about the Veteran's disabilities would render the schedular criteria inadequate.  As such, extraschedular ratings are not appropriate.

Service Connection for Tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record demonstrates that the Veteran currently has tinnitus.  In addition, the record establishes that as a combat veteran, the Veteran was consistently exposed to acoustic trauma.  As such, the outcome of this case turns on whether there is a competent and credible link between the Veteran's tinnitus and his in-service acoustic trauma.

The Veteran was afforded a VA examination in August 2010.  At that time, the clinician opined that the Veteran's tinnitus was less likely than not caused by or the result of noise exposure in the military.  The clinician stated that the Veteran's hearing was normal upon separation and due to the lack of a significant threshold shift during service, in-service acoustic trauma did not cause the Veteran's tinnitus.  See VA Examination dated August 26, 2010.

At a December 2014 VA examination, the examiner stated that she could not determine if the Veteran's tinnitus was related to his service-connected hearing loss, another medical condition, or environmental factors.

Upon an October 2015 Board remand, an addendum opinion was sought to address whether the Veteran's tinnitus was a symptom of his hearing loss disability.  The clinician provided a negative nexus, stating that the Veteran's reported time frame of onset differed on two different occasions.

In this case, the Board is not entirely satisfied with any of the above mentioned medical opinions.  The August 2010 and December 2014 VA examiners did not discuss whether the Veteran's tinnitus was a symptom of his service-connected hearing loss.  Alternatively, although the October 2015 VA clinician provided an unfavorable opinion regarding the connection between the Veteran's tinnitus and hearing loss, she did not consider the Veteran's statements of onset in service.  Thus, the Board assigns the VA medical opinions of record low probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The remaining evidence of record consists of the Veteran's lay statements.  At the June 2015 Board hearing, the Veteran reported having ringing in his ears periodically during service, specifically after significant acoustic trauma (rockets, mortars, air strikes, and gun fire).  He testified that the ringing in his ears was not consistent; rather, it occurred "from time to time" and then went away.  He reported that the periodic ringing continued upon his discharge from service, but most recently have gotten worse.  See Board Transcript, pp. 6-9.

The Veteran is certainly competent to report when the ringing in his ears began.  .  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds that the Veteran's statements are credible, as they are consistent with his in-service duties.  

Given the above, the Board finds that the evidence of record is in relative equipoise in showing that the Veteran's tinnitus had its onset during service after he was exposed to hazardous noise levels consistent with his duties.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

A compensable rating for service-connected bilateral hearing loss disability is denied.

Service connection for tinnitus is granted.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


